Citation Nr: 1208000	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from February 1974 to February 1980.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for coronary artery disease, which he argues is secondary to his service-connected hypertension.  Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability.   Allen v. Brown, 7 Vet. App. 439 (1995).

On VA examination in August 2007, a VA nurse practitioner concluded that coronary artery disease was not likely related to the long history of hypertension.  He stated that it was more likely related to a family history of coronary artery disease and hyperlipidemia.  He did not offer an opinion regarding whether the Veteran's service-connected hypertension had aggravated the coronary artery disease.  As such, the examination report is not adequate for the purpose of deciding the Veteran's claim.

In light of the above discussion, additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA cardiology examination with a physician who has the requisite expertise to determine the etiology of the Veteran's coronary artery disease.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All necessary testing should be conducted, the results of which should be detailed in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that coronary artery disease was either caused or aggravated by the Veteran's service-connected hypertension.

If it is found that the coronary artery disease was aggravated by hypertension, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, to the extent possible.

The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

2.  Upon completion of the examination, the report should be reviewed and any deficiencies addressed prior to recertification to the Board.  

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


